          Case 1:16-cv-00972-ER Document 27 Filed 11/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE W. NASH,

                           Plaintiff,
                                                                           ORDER
                    – against –
                                                                      16 Civ. 972 (ER)
NEW YORK CITY POLICE DEPARTMENT
DETECTIVE JASON DEL TORO, Shield No. 4218,

                           Defendant.


RAMOS, D.J.:


       On February 9, 2016, George Nash, proceeding pro se, ﬁled a complaint against New

York City Police Detective Jason Del Toro for constitutional violations. Doc. 1. On January 19,

2017, the Court dismissed the case because Plaintiﬀ had failed to ﬁle a second amended

complaint by the Court’s deadline (the “January 2017 Order”). Doc. 15. �at same day, the

Clerk’s oﬃce received Plaintiﬀ’s second amended complaint, but did not ﬁle it on the docket

until January 23, 2017. Doc. 19. On February 13, 2017, Plaintiﬀ ﬁled a notice of appeal. Id.

On March 27, 2017, the Court issued an order vacating the January 2017 Order and directing

Plaintiﬀ to withdraw his notice of appeal if he wished to proceed in this Court (the “March 2017

Order”). Id. On April 10, 2017, Plaintiﬀ requested to withdraw his appeal. Doc. 20. On May

30, 2017, the Second Circuit vacated the Court’s March 2017 Order for lack of jurisdiction and

remanded the case for reentry of that order. Doc. 23. On October 8, 2020, the Court vacated the

January 2017 order and directed Plaintiﬀ to provide the Court with a status update on the case by

October 29, 2020. Doc. 26. �e Court warned Plaintiﬀ that “[f]ailure to comply with the Court’s

order could result in sanctions, including dismissal for failure to prosecute. Fed. R. Civ. P.

41(b).” Id. at 2. Plaintiﬀ never submitted a status report and has not been in contact with the
          Case 1:16-cv-00972-ER Document 27 Filed 11/20/20 Page 2 of 3




Court for over three years. Because Plaintiﬀ has failed to prosecute his case, the Court dismisses

his claims with prejudice under Rule 41(b) of the Federal Rules of Civil Procedure.

I.     Standard

       Courts evaluating dismissal under Rule 41(b) must consider

       (1) the duration of the plaintiﬀ’s failures,
       (2) whether plaintiﬀ had received notice that further delays would result in
           dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay,
       (4) whether the district judge has taken care to strike the balance between
           alleviating court calendar congestion and protecting a party’s right to due
           process and a fair chance to be heard and
       (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.


LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). When

weighing these factors, “[n]o single factor is generally dispositive.” Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014).

II.    Discussion

       In the instant case, all factors weigh in favor of dismissal. First, Plaintiﬀ has not

complied with the Court’s order to submit a status update and has not been in contact with the

Court for over three years. �ree plus years of silence from Plaintiﬀ weighs in favor of

dismissal. Dixon v. Urbanskt, No. 17 Civ. 1123 (PMH), 2020 WL 4347736, at *2 (S.D.N.Y. July

29, 2020); McNair v. Ponte, No. 17 Civ. 2976 (AT) (GWG), 2020 WL 3402815, at *6 (S.D.N.Y.

June 18, 2020).

       Second, Plaintiﬀ was given notice that his case could be dismissed for failure to prosecute

if he did not contact the Court. �e Court speciﬁcally warned Plaintiﬀ that “[f]ailure to comply

with the Court’s order” to provide a status update “could result in sanctions, including dismissal

for failure to prosecute. Fed. R. Civ. P. 41(b).” Doc. 26 at 2. Despite this warning, Plaintiﬀ has

not corresponded with the Court.

                                                 2
             Case 1:16-cv-00972-ER Document 27 Filed 11/20/20 Page 3 of 3




         Third, prejudice can be presumed from a three-year delay. Dixon, 2020 WL 4347736, at

*3 (“when a Plaintiﬀ’s delay is lengthy and inexcusable prejudice can be presumed.”) (citation

omitted); McNair, 2020 WL 3402815, at *7.

         Fourth, Plaintiﬀ has failed to take advantage of his “right to due process and a fair chance

to be heard[.]” LeSane, 239 F.3d at 209. Indeed, “[i]t is not the function of this Court to chase

dilatory plaintiﬀs while other litigants in this district seek access to the courts.” Hibbert v. Apfel,

No. 99 Civ. 4246 (SAS), 2000 WL 977683, at *3 (S.D.N.Y. July 17, 2000).

         Fifth, there is no weaker sanction other than dismissal that could remedy Plaintiﬀ’s

failure to prosecute. Pro se plaintiﬀs must comply with court orders. Virola v. Entire GRVC

Dep’t of Mental Health Hygiene Servs., No. 12 Civ. 1005 (ER), 2014 WL 793082, at *3

(S.D.N.Y. Feb. 21, 2014) (collecting cases). Dismissal is appropriate where, as here, Plaintiﬀ

“appears to have abandoned the litigation.” Dixon, 2020 WL 4347736, at *3; McNair, 2020 WL

3402815, at *7 (citing abandonment of claims as reason that any other sanction would be less

eﬀective).

         For all of these reasons, the Court dismisses Plaintiﬀ’s case with prejudice. �e Clerk of

Court is respectfully directed to close the case.

         A copy of this Order will be mailed to Plaintiﬀ by Chambers at 222 W. 77th Street, Apt.

315, New York, New York 10024.

         It is SO ORDERED.




Dated:    November 20, 2020
          New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.



                                                    3
